Citation Nr: 0737318	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently rated as 40 percent 
disabling.

2.  Entitlement to a compensable rating for fibrocystic 
breast disease.

3.  Entitlement to a compensable rating for urinary tract 
infections (UTIs).

4.  Entitlement to a compensable rating for a right renal 
cyst.

5.  Entitlement to service connection for left renal 
carcinoma, including as secondary to service-connected UTIs 
and right renal cyst.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
September 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the lumbar 
spine is evidenced by normal range of motion without pain, 
spasm, or atrophy, and there is no ankylosis.  

2.  The veteran has not complained of or been treated for 
fibrocystic breast disease; there is no evidence showing a 
disabling impairment.

3.  The veteran has intermittent urinary tract infections 
that have not required long-term drug therapy, one to two 
hospitalizations per year, or intermittent intensive 
management.  

4.  The veteran has not received any treatment for a right 
renal cyst that was seen on CT and ultrasound examination in 
1997; more recent evidence shows that it has resolved.   

5.  The veteran's left renal carcinoma is not related to her 
military service; it has not been caused or made worse by 
service-connected disability.  

6.  By a July 1998 rating decision the RO denied service 
connection for hearing loss; the veteran did not appeal.  

7.  The evidence received since the July 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2007).  

2.  The criteria for compensable rating for the veteran's 
service-connected fibrocystic breast disease have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.116, 
Diagnostic Code 7628 (2007).

3.  The criteria for compensable rating for the veteran's 
service-connected urinary tract infections have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.115, 
4.115b, Diagnostic Code 7512 (2007).  

4.  The criteria for compensable rating for the veteran's 
service-connected right renal cyst have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.115, 
4.115b, Diagnostic Code 7509 (2007).  

5.  The veteran's left renal carcinoma is not the result of 
disease or injury incurred in or aggravated during active 
military service; nor was it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 (2006).  

6.  A July 1998 RO denial of entitlement to service 
connection for hearing loss is final; new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for hearing loss has not 
been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 20.1103 (1998); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought. including the 
requirement that new and material evidence be received in 
order to reopen her previously denied claim of service 
connection for hearing loss, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran submit any evidence 
she had pertaining to her claims.  The veteran was apprised 
of the criteria for assigning disability ratings and for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO also 
provided a statement of the case (SOC) reporting the results 
of its reviews of issues on appeal and the text of the 
relevant portions of VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA medical records, and 
secured an examination in furtherance of her claims.  The 
veteran was not afforded a VA examination for the purpose of 
seeking a medical nexus opinion related to her claim to 
reopen her previously denied hearing loss service connection 
claim because such an examination is not required in these 
circumstances.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA not required to provide a medical examination or 
opinion).  In correspondence dated in May 2006 the veteran 
indicated that she had no other information or evidence to 
give VA to substantiate her claims.  VA has no duty to inform 
or assist that was unmet.  

II.  Lumbar Spine

The veteran was service connected for degenerative joint 
disease of the lumbar spine in February 1999, rated as 10 
percent disabling.  The rating was increased to 40 percent by 
a rating decision dated in March 1999.  She contends that her 
lumbosacral spine disability has worsened and warrants a 
higher rating.  

The veteran was afforded a VA spine and genitourinary 
examination given in May 2005.  The veteran complained of 
soreness in the low back that had progressively worsened, but 
she was unable to elaborate.  She reported treating her back 
pain with an icy hot cream daily, but reported no other 
interventions.  She reported no urinary irregularities.  She 
reported what she described as severe low back pain that was 
constant, but that did not radiate.  There were no reported 
back flare-ups.  She reported moderately decreased motion and 
no limitation to walking because of her back.  

On examination, the veteran's posture was found to be normal, 
with no ankylosis, no spasm, and no atrophy.  There was also 
what was described as severe tenderness and guarding in the 
lumbar spine, but no weakness, and no pain on motion.  The 
localized tenderness and guarding was not found to be 
responsible for an abnormal gait or abnormal spinal contour.  

Range of motion of the thoracolumbar spine was found to be 
normal, with flexion to 90 degrees, extension to 30 degrees, 
and both lateral flexion and rotation to 30 degrees 
bilaterally.  X-ray examination revealed straightening in the 
lumbar spine with slight narrowing of the L5-S1 interspace.  
No acute osseous abnormality was noted.  The radiologist's 
summary noted that the diagnosis of degeneration of the L4-L5 
disc was consistent with aging, and that the veteran's spine 
would have no significant effects on either her occupational 
or daily activities.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Nevertheless, staged ratings may be assigned 
for varying levels of disability throughout the period during 
which the increased rating claim was pending.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When a specific disability is 
not listed in the rating schedule, rating is done by analogy 
to a closely related disease or injury in the Rating Schedule 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2007).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's spine disability.  

The veteran was awarded a 40 percent disability rating for 
her lumbar spine utilizing the rating criteria then in 
effect.  The 40 percent rating was the highest available 
rating for limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  

The schedule for rating spine disabilities was changed 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The new General Rating Formula is for 
use with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A note calls for 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  (Because this increased rating claim 
originated after the current rating criteria became 
effective, the claim will be rated based on the new criteria 
only.)  

Under the new General Rating Formula, a 40 percent evaluation 
is for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine. 

Applying the recent examination findings to the above 
criteria, the Board finds that a rating higher than the 
currently awarded 40 percent is not warranted because there 
is no evidence of unfavorable ankylosis of any portion of the 
spine.  Indeed, normal or nearly normal motion was found on 
examination and the examiner concluded that there were no 
significant effects on function.  The Board therefore finds 
that the veteran's lumbar spine disability picture more 
nearly approximates the criteria required for the currently 
assigned 40 percent rating than for any higher rating.  
38 C.F.R. § 4.7.  The Board also has found no evidence of 
record that the veteran's spine disability has warranted an 
increased rating at any time during the period beginning one 
year before her claim for an increased rating was received.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The claim must therefore be denied.  

III.  Other rating claims

The veteran is service connected for fibrocystic breast 
disease, UTI, and right renal cyst, each of which is rated as 
noncompensably (zero percent) disabling.  She contends that 
each of these disabilities warrants a compensable disability 
rating.  

Service connection was granted for fibrocystic breast disease 
on the basis of a 1993 in-service mammogram that showed an 
area of increased density in the right breast.  In-service 
examinations diagnosed fibrocystic changes.  The record does 
not show that the veteran was seen for any complaints or 
treatment of her fibrocystic breast disease at any time since 
she was discharged from military service in 1998.  At a 
September 2006 hearing before the undersigned Veterans Law 
Judge, the veteran testified that her breasts get sore and 
that they are more tender than they used to be.  

The veteran's fibrocystic breast disease has been rated 
utilizing the rating criteria found at Diagnostic Code 7628, 
benign neoplasms of the gynecological system or breast, 
which, in turn, calls for rating any impairment in function 
of the urinary or gynecological systems or skin.  By her own 
testimony, the only symptom related to the veteran's 
fibrocystic breast disease is some soreness and tenderness.  
The Board finds that, while the veteran complained of 
soreness and tenderness, she has not described any impairment 
in function of the breast and no skin-related disability.  
Moreover, the record does not show any complaint or treatment 
for the veteran's fibrocystic breast disease since she left 
service nearly 10 years ago.  Absent a showing of any 
impairment in function, as is required by the regulation for 
award of a compensable rating, a compensable rating for the 
veteran's fibrocystic breast disease is not warranted.  

Turning to the veteran's claim for a compensable rating for 
her UTIs, the Board notes that the veteran has been treated 
from time to time for UTIs.  A UTI was diagnosed in September 
2004.  A urine culture was positive for E. coli.  After 
several days' treatment with an antibiotic, a treatment note 
indicated that the veteran felt better.  She complained of 
right-sided pain in July 2005, and laboratory tests were 
ordered to screen for UTI.  The bacterial report showed mixed 
bacterial flora, and was deemed to be insufficient for 
further study.  The veteran telephoned the next day to report 
that her UTI had cleared up.  

The veteran reported fevers, chills, and severe right flank 
pain in October 2005.  The diagnosis was UTI and lumbago 
(back pain of unspecified origin).  The treating physician 
noted that there was a musculoskeletal component to the 
veteran's pain in that it originated in the sacroiliac joint, 
and was not, therefore, a true flank pain.  The examiner also 
noted the veteran's history of degenerative joint disease of 
the lumbar spine.  Treatment notes from December 2005 
indicate that the veteran underwent a seven-day course of 
antibiotics for treatment of what was termed an acute UTI.  

The veteran's UTI has been evaluated utilizing the rating 
criteria found at Diagnostic Code 7512.  38 C.F.R. § 4.115a.  
Under Diagnostic Code 7512, cystitis is evaluated as a 
voiding dysfunction under 38 C.F.R. § 4.115.  Nevertheless, 
urinary tract infections are specifically identified under 
38 C.F.R. § 4.115, which includes specific criteria for 
rating infections.  In order to warrant a compensable rating, 
there must be a showing of long-term drug therapy, one to two 
hospitalizations per year, and/or therapy requiring 
intermittent intensive management.  As can be seen from the 
history of complaints and treatment for the veteran's UTIs, 
she has had only intermittent complaints and treatment, with 
only short-term drug therapy, no history of one to two 
hospitalizations per year, and no therapy requiring 
intermittent intensive management.  Additionally, there is no 
indication that UTIs have resulted in a voiding dysfunction, 
such as urine leakage, frequency, or obstructed voiding.  In 
sum, the veteran's service-connected UTI disability picture 
does not warrant assignment of a compensable rating under the 
appropriate criteria for UTI, and a compensable rating is 
therefore denied.

The veteran's right renal cyst was service connected and 
rated as noncompensably disabling on the basis of a November 
1997 in-service renal ultrasound that revealed what was 
described as a large benign-appearing cyst at the lower pole 
of the right kidney, which was otherwise found to be 
unremarkable.  However, in the course of treatment and 
evaluation leading to the veteran's left nephrectomy in 
October 2004, a renal ultrasound of the right kidney found no 
evidence of a mass or hydronephrosis.  An October 2004 MRI 
and MR venogram of the abdomen noted the veteran's cancerous 
left kidney mass and details related to the uterus and 
ovaries, but did not note any findings related to the right 
kidney.  An October 2004 CT scan noted that the right kidney 
was "unremarkable."  Review of the veteran's file shows no 
complaints or treatment related to her service-connected 
right kidney cyst disability.  A July 2005 addendum to the 
May 2005 VA examination termed the veteran's right kidney 
cyst as "resolved."

The veteran's right renal cyst disability has been rated by 
analogy to the rating criteria found at Diagnostic Code 7509, 
hydronephrosis.  38 C.F.R. § 4.115b.  Under Diagnostic Code 
7509, a 10 percent rating is for application when there is 
only an occasional attack of colic, not infected, and not 
requiring catheter drainage.  A 20 percent rating is for 
application when there are frequent attacks of colic 
requiring catheter drainage.  A 30 percent rating is for 
application when there are frequent attacks of colic with 
infection (pyonephrosis) and impaired kidney function.  
Severe disability is rated as renal dysfunction under 
38 C.F.R. § 4.115.  Id.  

Here, there is no evidence of any current chronic disability 
associated with the veteran's right kidney cyst disability, 
and specifically no evidence of an occasional attack of 
colic, as would be required for a compensable rating.  
Moreover, the Board notes that none of the extensive 
diagnostic testing conducted in October 2004, consisting of 
an ultrasound, MRI, and CT scan, reported any evidence of the 
cyst shown by the in-service November 1997 ultrasound.  In 
sum, there is no evidence supporting a compensable rating for 
the veteran's service-connected right renal cyst.  

IV.  Left renal carcinoma

The veteran's SMRs contain no mention of anything related to 
her left renal carcinoma, which was not diagnosed until 
October 2004, six years after she left active military 
service.  Her left renal carcinoma resulted in a left radical 
nephrectomy in October 2004.  

The veteran contends that her left renal carcinoma was 
related to her intermittent UTIs and right renal cyst.  At 
her hearing, she testified that none of her doctors had 
pinpointed the etiology of her carcinoma.  The veteran was 
afforded a VA medical examination given in May 2005 that had 
principally to do with her back claim.  The examiner was also 
asked to review the veteran's record and to provide a medical 
opinion as to whether or not the veteran's left renal cancer 
with resultant left nephrectomy was a result of her service-
connected UTIs and renal cyst.  In a July 2005 addendum, the 
examiner indicated that the veteran's SMRs and VA medical 
records had been reviewed, and opined that the veteran's left 
renal cancer had no etiological nexus to her chronic UTI or 
to her resolved right kidney cyst.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Where a veteran served 90 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a malignant tumor 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, there is clear evidence that the veteran suffered left 
renal carcinoma that resulted in a left radical nephrectomy.  
However, there is no evidence of any related in-service 
incurrence or aggravation of the left renal carcinoma, and no 
credible medical evidence of a nexus between the left renal 
carcinoma and the veteran's military service.  Service 
connection for the veteran's left renal cell carcinoma on a 
direct basis is therefore not warranted.  Moreover, since 
this carcinoma was not diagnosed within the one-year 
presumptive period following service, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

Finally, the only credible medical opinion of record is that 
there is no etiological relationship between the veteran's 
left renal carcinoma and her service-connected intermittent 
UTIs or right renal cyst.  The Board acknowledges the 
veteran's contention to the contrary.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of her renal carcinoma.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of her renal carcinoma have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's left renal carcinoma is not traceable to disease or 
injury incurred in or aggravated during active military 
service.  

V.  Hearing loss

The veteran contends that her current hearing loss was caused 
by her military service, specifically the noise she was 
subjected to as a mess hall worker.  Service connection for 
hearing loss was denied in a rating decision dated in July 
1998 because her hearing was shown to be within normal limits 
throughout her military service.  The veteran did not appeal 
the denial of service connection for hearing loss.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If, as 
is the case here, a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is received with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).  

The RO received a communication from the veteran's accredited 
representative in January 2005 requesting that the RO obtain 
the veteran's audiology treatment reports from the VA Medical 
Center (VAMC) in Wichita, Kansas.  The RO accepted this 
request as an informal claim to reopen the veteran's hearing 
loss claim.  Of record is a January 2005 VA audiological 
evaluation conducted for the purpose of evaluating the 
veteran's hearing related to a possible need for hearing 
aids; the veteran asserted that she had had complaints from 
co-workers and customers that she does not hear very well.  
The audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
30
25
25
LEFT
15
35
30
25
20

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

Based on the foregoing audiological evaluation showing that 
the veteran had what the audiologist described as "extremely 
mild" hearing loss, the RO reopened the veteran's hearing 
loss claim, but denied service connection because there was 
no evidence showing that the veteran's current hearing loss 
was etiologically related to her military service.  

As noted, the Board must determine whether new and material 
evidence has been received in order to reopen the veteran's 
previously denied claim of service connection for hearing 
loss.   If the Board finds that no such evidence has been 
received, that is where the analysis must end.  What the RO 
may have determined in that regard is irrelevant, and further 
analysis, beyond consideration of whether the evidence 
received is new and material, is not permitted.  Here, the 
Board has determined that new and material evidence has not 
been received adequate to reopen the veteran's hearing loss 
claim.

At the time of the July 1998 denial of service connection for 
hearing loss, the pertinent medical evidence of record 
consisted of the veteran's SMRs, all of which showed that the 
veteran's hearing was normal throughout her military service.  
The only relevant evidence received since that time consists 
of the report of the January 2005 VA audiological evaluation 
showing that the veteran had, at that time, what the 
audiologist described as "extremely mild" hearing loss.  
That audiological evaluation merely establishes that the 
veteran had a mild hearing loss at the time of the January 
2005 evaluation.  It is not evidence that the veteran 
suffered hearing loss while in military service, nor does it 
represent a medical nexus opinion of an etiological 
connection between the current hearing loss and military 
service.  

In short, while the evidence contained in the January 2005 
audiological evaluation is new in that was not of record at 
the time of the July 1998 decision that originally denied 
service connection for hearing loss, it is not material 
because, by itself or when considered with previous evidence 
of record, it does not tend to show that the veteran suffered 
hearing loss or even acoustic trauma while in service, and it 
does not provide a medical nexus opinion connecting the 
veteran's current hearing loss to her military service.  In 
other words, it does not raise a reasonable possibility of 
substantiating the underlying claim.  Having determined that 
new and material evidence has not been received, the 
veteran's previously denied claim of service connection for 
hearing loss is not reopened.  


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently rated as 40 percent 
disabling, is denied.

Entitlement to a compensable rating for fibrocystic breast 
disease is denied.

Entitlement to a compensable rating for urinary tract 
infections is denied.

Entitlement to a compensable rating for a right renal cyst is 
denied.

Entitlement to service connection for left renal carcinoma, 
including as secondary to service-connected UTIs or right 
renal cyst, is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for hearing loss, 
the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


